Dodge, J.
The sole error assigned is that the court held, as matter of law, that the defective condition of the drill was not the proximate cause of plaintiff’s injury, against which holding appellant’s counsel presents a forcible and plausible' argument. While every act or event without which some result would not have been reached is, in colloquial sense, a cause thereof, not every such act or event is the legal cause of the injurious result in the law of torts. That legal proximate cause which, when it involves negligence of another, results in his liability has been often defined and last carefully discussed in the two opinions in Winchel v. Goodyear, 126 Wis. 271, 105 N. W. 824. The proximate legal cause is that acting first and producing the injury, either immediately or by setting other events in motion, all constituting a natural and continuous chain of events, each having a close causal connection with its immediate predecessor, the final event in the chain immediately effecting the injury as a natural and probable result of the cause which first acted, under such circumstances that the person responsible for the first event should, as an ordinarily prudent and intelligent person, have reasonable ground to expect at the moment of his act or default that an injury to some person might probably result *488therefrom. The act of one creating a peril may none the less be the legal canse of an injury to another because of intervening events which might or might not take place, provided such events are natural and probable, and provided the probability of injury might be reasonably anticipated. In both the Winchel v. Goodyear and Yess v. Chicago B. Co. (124 Wis. 406, 102 N. W. 932) cases the intervening event was a slipping of the person injured by reason of surrounding conditions, thus bringing himself within the peril which the defendant had created, and it was held that such events might, by a jury, be considered natural and probable under all the circumstances. A similar holding was made in Morey v. Lake Superior T. & T. Co. 125 Wis. 148, 103 N. W. 271, where the intervening event was a fainting or falling of the injured person caused by fright at the sudden apparition of an unnotified and negligently rapid railroad train. In the last cited case, at page 155 (103 N. W. 273), was adopted a carefully framed description of such an intervening event as will break the chain of legal proximity between an earlier negligent act and the injury:
“Whenever a new cause intervenes which is not a consequence of the first wrongful cause, which is not under the control of the wrongdoer, which could not have been foreseen by the exercise of reasonable diligence by the wrongdoer, and except for which the final injurious consequences would not have happened, then such injurious consequences must be deemed too remote to constitute the basis of a cause of action.”
The question here presented is whether the use by plaintiff ■of the wire hook could, by any reasonable mind, be deemed such a natural and probable event so that a chain of legal causation between the defective condition of defendant’s drill and the injury to plaintiff’s fingers was unbroken. Of course we are not advanced much toward an answer to this inquiry by the obvious fact that, but for the use of such wire, the injury would not have happened. It is equally true that *489but for tbe fainting or slipping in tbe cases just mentioned tbe injury would not have occurred; and yet it is doubtless essential to a bolding tbat tbe use of tbe wire, instead of being one of a chain of natural and probable events, was in fact tbe legal cause of tbe injury, tbat we should discover tbat tbe injury would not have happened without it; therefore it is proper to mention tbat entirely obvious fact. Another fact which is of some cogency, though not in all cases conclusive, is tbat there was no close causal connection between tbe defective drill and tbe use of the wire invented by the' plaintiff and used upon bis own volition. But causation of every act, -circumstance, or condition which participates in tbe chain of events leading to tbe injurious result need not be by tbe event •or act which is held tbe proximate cause, for in both tbe Ness and Winchel Cases tbe slipping of tbe. plaintiff was in no wise ■caused by tbe defect in tbe machine from which be suffered. Their efficacy was merely to bring about a condition subjecting plaintiff, to the perils negligently created by the defend.ants in the respective eases, acting naturally and probably. It does, however, appear in the present case that in the operation of the drill in question there was no likelihood or danger of plaintiff’s fingers being brought in contact therewith if be -operated it in any manner within the knowledge or experience of any person; that the only way in which his fingers were in fact brought into that peril was by reason of the use of a device unique and unprecedented, and which cannot but be considered the result of very unusual ingenuity and invention by the plaintiff himself. So far as appears by the evidence, no one had ever thought of using a hook for pulling the links away from the machine; but that is not all of the peculiarity involved in plaintiff’s device. A mere hook which .was to be laid down pending the other operations with the right hand, and picked up again when used, would not have brought about the injury, but it would have been inconsistent ■with the rapidity with which the operations of the insertion, *490turning, and removal of the links needed to be performed. To obviate this latter difficulty plaintiff’s invention went to-the extent of devising a loop on one end to place over his fingers in such a-position that the hook end would be out of the way while he was manipulating the links with his fingers, and yet not involve the delay of laying it down and picking, it up again. But it was this very circumstance of the arrangement of the wire with this loop, so that in a certain position of his hand it was brought into close proximity to the vertical shaft of the drill, that enabled it to come in contact with that revolving -shaft and thus tear away his fingers. Obviously here was such novelty of invention as would almost, if not quite, satisfy the most hypercritical patent examiner. Surely it cannot be that an event which never occurred before in-years of human experience, and which could not happen without what amounts to a spasm of inventive genius in an inexperienced boy, is either probable or within reasonable anticipation. The contrast presented by Coolidge v. Hallauer, 126 Wis. 244, 105 N. W. 568, is instructive. There, the intervening act or event which immediately rendered the defect in a lathe efficient to injure, was the application of a file by the-injured man, but that act was one known by the employer to-be customary and frequent with operatives, and the file had-been provided for that purpose. Further interestingly instructive cases have been gathered by respondent’s counsel. Nelson v. Narragansett E. L. Co. 26 R. I. 258, 58 Atl. 802; Stephenson v. Corder, 71 Kan. 475, 80 Pac. 938; Fishburn v. B. & N. W. R. Co. 127 Iowa, 483, 103 N. W. 481; Oonley v. Am. Exp. Co. 87 Me. 352, 32 Atl. 965; Pryor v. L. & N. R. Co. 90 Ala. 32, 8 South. 55; E. T., V. & G. R. Co. v. Reynolds, 93 Ga. 570, 20 S. E. 70; McFarlane v. Sullivan, 99 Wis. 361, 74 N. W. 559, 75 N. W. 71; Holdridge v. Mendenhall, 108 Wis. 1, 5, 83 N. W. 1109.
We conclude that the trial court correctly decided that the evidence conclusively established that the act of the plaintiff *491in using tbe wire device was tbe efficient cause of tbe injury, and that it was neither probable nor within reasonable anticipation of an ordinarily prudent and intelligent person, and, as a result, that tbe defects in tbe drill were not proximately connected with tbe injury so as to make them tbe legal cause thereof.
By the Gourt. — Judgment affirmed.